Citation Nr: 1145151	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-21 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a bilateral shoulder disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for kidney failure.  

5.  Entitlement to service connection for residuals of a double hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and S.C.


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Coast Guard-Merchant Marines from April 17, 1945 to August 15, 1945, with oceangoing service during a period of armed conflict.  This service qualifies as "active military service" pursuant to 38 C.F.R. § 3.7(x)(15) (2010).  The Veteran also had service in the Texas Army National Guard (TARNG) from July 1949 to July 1952.

These matters came before the Board of Veterans' Appeals (Board) on appeal from a decision of July 2007 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a Travel Board hearing in connection with the current claims.  The hearing was scheduled and subsequently held in October 2010.  The Veteran and S.C. testified before the undersigned Acting Veterans Law Judge (AVLJ) and the hearing transcript is of record.

In December 2010, the Board remanded the issues on appeal for further development, regrettably additional development is required.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As discussed in the prior December 2010 Board remand, during his October 2010 Travel Board hearing, the Veteran testified in October 2010 that he sustained injuries to his bladder (which subsequently resulted in the double hernia), neck, and shoulders in service after he attempted to stow unsecured laundry bags aboard a vessel during a typhoon.  See hearing transcript, p. 3.  According to the Veteran, his injuries resulted from the "stress and straining that I did" to secure the bags and lock a door.  Id. at p. 4.  The Veteran stated that he received no treatment aboard the vessel, but was treated at an aid station close to Iwo Jima and Okinawa.  Id.; see also, February 2007 statement.  Since his Board hearing, records from the Merchant Marines have been added to the Veteran's claims file.  These records confirm that the Veteran's ship endured a typhoon and had to relocate over the course of a few days secondary to that storm and, therefore, lend credibility to the Veteran's claims.  The Veteran reported a continuity of symptoms with regard to his hernias, neck, and shoulders since discharge from service.  

The Veteran also alleged that he developed hypertension shortly after discharge from service and that the medications used to treat his hypertension (as well as other physical ailments) resulted in kidney problems.  Id. at p. 12.

In its December 2010 remand, the Board instructed the AMC/RO to make all necessary attempts to obtain any and all available records pertaining to the Veteran's service in the Texas Army National Guard, all available private treatment records and any and all additional VA medical center records.  Where records could not be located, it was noted that the Veteran should be informed.  The Board finds that, in this regard and pursuant to the duty to assist, the AMC/RO complied with the mandates of the remand and obtained all available records requested, and, where records were not available, formal findings of unavailability were properly made and provided to the Veteran.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also, Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board additionally directed the AMC/RO to schedule multiple VA examinations in order to determine the etiology of the Veteran's claimed neck, shoulder, hypertension, kidney failure and residuals of double hernia.  Regrettably, as these examinations are found to be inadequate, new VA examinations are in order.  

The Veteran was afforded a VA examination for his neck and shoulder disabilities in January 2011.  The VA examiner was asked to examine the Veteran and determine whether the Veteran's neck or shoulder disorders were related to his service.  The examiner concluded in each case that he found no service treatment records relating to a neck or shoulder injury and that he was therefore unable to make a determination as to the etiology of either disorder without resorting to speculation.  

Initially, the Board finds that the VA examiner improperly dismissed the Veteran's lay statements that he sustained injuries during a typhoon, stating only that there were no service records that showed such an injury.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (an account in-service injury/treatment and symptomatology, within lay observation, must be considered in the evaluation of his claims.)  Further, the examiner failed to note, as requested in the Board's remand instructions, why he could not provide an etiology opinion.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Further, the Board finds that the Veteran's VA examinations for hypertension, kidney failure and residuals of a double hernia were also inadequate.  First, the examiner stated that there was no evidence of double inguinal hernias, the examiner failed, however, to discuss whether any residuals of double inguinal hernias were evident.  Additionally, the examiner failed to provide any rational for the negative nexus opinions provided.  A medical examination report must contain clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

An addendum to the examination was provided by the VA examiner in July 2011.  In this addendum report, the VA examiner noted that as the Veteran did not have hypertension in service it was less likely than not related to his military service.  The examiner further found that the Veteran's prostate cancer with urinary incontinency and leakage was not related to the military as urinary leakage was secondary to his prostatectomy and age.  The Board finds that the July 2011 addendum does not cure the inadequacies of the January 2011 examination.  The Board finds that the examiner neglected, as requested in the December 2010 remand, to provide a complete rationale for his opinions.  Further, the examiner did not address the Veteran's kidney and bladder symptoms beyond his bladder failure nor did he provide an opinion, as requested in the remand, as to whether there was a relationship between the Veteran's kidney/bladder disability and his hypertension and/or his other physical ailments.   

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place. Barr v. Nicholson, 21 Vet. App. 303 (2007).  If, as here, VA examinations are inadequate, the Board's only recourse is to remand the case.  Thus, the Board finds that additional VA examinations are required before the Veteran's claims may be adjudicated on the merits.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) (West 2002) and 38 C.F.R. § 3.159(c)(4) (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO must take appropriate action to secure any and all pertinent records which have been identified but not previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.  

Thereafter the AMC/RO must:

2.  Make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA examination to determine the nature and etiology of the Veteran's claimed neck disability.  The claims folder must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

In particular, the examiner is asked to indicate whether the Veteran has a currently diagnosed neck disability.  If so, the examiner should indicate whether the neck disability, as well as any other neck disabilities diagnosed on examination, are at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's period of active service, and in particular, to the reported in-service injury, which is deemed credible.  The examiner must consider the Veteran's reports of a continuity of neck problems since service in offering the opinion.  The examiner must provide a complete rationale for any stated opinion.  Should the examiner conclude that he or she cannot provide an opinion without resorting to speculation he or she must provide a rationale as to why this is the case.

3.  Make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA examination to determine the nature and etiology of the Veteran's bilateral shoulder disability.  The claims folder must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

In particular, the examiner is asked to indicate whether the Veteran's currently diagnosed bilateral shoulder disability, as well as any other shoulder disabilities diagnosed on examination, are at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's period of active service, and in particular, to the reported in-service injury, which is deemed credible.  The examiner must consider the Veteran's reports of a continuity of shoulder symptoms since service in offering the opinion.  The examiner must provide a complete rationale for any stated opinion.  Should the examiner conclude that he or she cannot provide an opinion without resorting to speculation he or she must provide a rationale as to why this is the case.

4.  Make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA examination to determine the nature and etiology of the Veteran's hypertension.  The claims folder must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

In particular, the examiner is asked to indicate whether there is evidence of hypertension within one year after the Veteran's discharge from active service.  If not, the examiner is asked to indicate whether the Veteran's currently diagnosed hypertension is at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's period of active service, and in particular, to the reported in-service injury, which is deemed credible.  The examiner must consider the Veteran's reports of a continuity of symptoms since service, if any, in offering the opinion.  The examiner must provide a complete rationale for any stated opinion.  Should the examiner conclude that he or she cannot provide an opinion without resorting to speculation he or she must provide a rationale as to why this is the case.

5.  Make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA examination to determine the nature and etiology of the Veteran's claimed kidney/ bladder disability.  The claims folder must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

In particular, the examiner is asked to indicate whether the Veteran's currently diagnosed kidney/bladder disability, as well as any other kidney/bladder disabilities diagnosed on examination, are at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's period of active service, and in particular, to the reported in-service injury, which is deemed credible.  The examiner must consider the Veteran's reports of a continuity of kidney/bladder problems since service, if any, in offering the opinion.  

In the alternative, the examiner is asked to indicate whether the Veteran's currently diagnosed kidney/bladder disability is caused by, due to, the result of, or aggravated (i.e., permanently worsened) by the medications prescribed for treatment of the Veteran's hypertension and/or other physical ailments.  The examiner must provide a complete rationale for any stated opinion.  Should the examiner conclude that he or she cannot provide an opinion without resorting to speculation he or she must provide a rationale as to why this is the case.

6.  Make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA examination to determine the nature and etiology of the Veteran's claimed double hernia residuals.  The claims folder must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

In particular, the examiner is asked to indicate whether the Veteran's has currently diagnosed residuals of a double hernia.  If so, the examiner should indicate whether the residuals are at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's period of active service, and in particular, to the reported in-service injury, which is deemed credible.  The examiner must consider the Veteran's reports of a continuity of hernia problems and use of "supports" since service in offering the opinion.  The examiner must provide a complete rationale for any stated opinion.  Should the examiner conclude that he or she cannot provide an opinion without resorting to speculation he or she must provide a rationale as to why this is the case.

7.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, the AMC/RO must undertake any other development action that is deemed warranted, and then readjudicate the Veteran's claims.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
HOLLY SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



